DETAILED ACTION
This Office Action is in response to Applicant’s application 17/101,514 filed on November 23, 2020 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on November 23, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on June 30, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more computing devices and one or more storage devices of claims 8 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: ‘one or more computing devices’ of claim 8 and 15.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,845,255 (‘255). Although the claims at issue are not identical, they are not patentably distinct from each other as discussed below.
Table 1 – Comparison of Pending Claims to ‘255 Patent
Pending Claims
‘255 Claims
1. A computer-implemented method comprising: 













determining a time point during which a change to a present operational status of an HVAC system component is expected to occur; 

determining a time window during which the HVAC system component is not expected to be used by a user; 

determining that (i) the time window has started and (ii) the time point has not occurred; 


based on determining that the time window has started and the time point has not occurred: 

determining an anticipated usage activity pattern of the HVAC system component by the user at the time point; 


determining a performance test to perform on the HVAC system component based on the anticipated usage activity pattern, and 


providing an instruction to perform the performance test; 







obtaining data indicating (i) that the performance test was executed and (ii) results of the performance test that was executed; and 


providing a report indicating the results of the performance test that was executed.

1. A computer-implemented method comprising: processing, by an application server, historical data for an HVAC system component located in a property, wherein the historical data is processed by identifying usage data that are associated with the HVAC system component within the historical data collected by one or more sensors located in the property during a time period; based on processing the historical data: identifying, after the time period, prior usage patterns of the HVAC system component by a user during the time period, and identifying a present operational status of the HVAC system component after the time period; based on the prior usage patterns: 

obtaining, by the application server, data indicating a time point during which a change to the present operational status is expected to occur, and 

using, by the application server, a time window during which the HVAC system component is not expected to be used by the user and is before the time point; 

determining, by the application server, that (i) the time window has started and (ii) the time point has not occurred; 

based on determining that the time window has started and the time point has not occurred: 

determining, by the application server, an anticipated usage activity pattern of the HVAC system component by the user at the time point based on the prior usage patterns; 

determining, by the application server, a performance test to perform on the HVAC system component based on the anticipated usage activity pattern, and 

providing, by the application server and to a monitor control unit located in the property, an instruction to perform the performance test, 

wherein the monitor control unit is located in the property and configured to relay communications between the application server, the HVAC system component, and the one or more sensors; 

obtaining, by the application server and from the monitor control unit, data indicating (i) that the performance test was executed and (ii) results of the performance test that was executed; and 

providing, by the application server and for output, a report indicating the results of the performance test that was executed.
2. The method of claim 1, further comprising: 

obtaining weather forecast data associated with a location of a property of the HVAC system component; and 

wherein the time point is predicted based on the weather forecast data.
2. The method of claim 1, further comprising: 

obtaining weather forecast data associated with a location of the property; and 


wherein the time point is predicted based on the weather forecast data.
3. The method of claim 1, wherein the change to the present operational status that is predicted at the time point indicates a change in seasonal operation of the HVAC system component.
3. The method of claim 1, wherein the change to the present operational status that is predicted at the time point indicates a change in seasonal operation of the HVAC system component.
4. The method of claim 1, further comprising: 

obtaining data indicating a maintenance operation to be performed on the HVAC system component based on the results of the performance test that was executed; and 

transmitting an instruction to the HVAC system component that, when received by the HVAC system component, causes the maintenance operation to be performed on the HVAC system component before the time point.
4. The method of claim 1, further comprising: 

obtaining, by the application server, data indicating a maintenance operation to be performed on the HVAC system component based on the results of the performance test that was executed; and 

transmitting, by the application server, an instruction to the HVAC system component that, when received by the HVAC system component, causes the maintenance operation to be performed on the HVAC system component before the time point.
5. The method of claim 1, further comprising: 

obtaining data associated with multiple properties within a threshold proximity to a location of the property; 

identifying a subset of the data associated with the multiple properties, wherein the subset of the data associated with the multiple properties identifies (i) prior usage patterns of the HVAC system component at a particular property and (ii) the present operational status of the HVAC system component at the particular property; and 

wherein the time point is predicted based on the prior usage patterns and the subset of the data associated with the multiple properties.
5. The method of claim 1, further comprising: 

obtaining, by the application server, data associated with multiple properties within a threshold proximity to a location of the property; 

identifying, by the application server, a subset of the data associated with the multiple properties, wherein the subset of the data associated with the multiple properties identifies (i) prior usage patterns of the HVAC system component at a particular property and (ii) the present operational status of the HVAC system component at the particular property; and 

wherein the time point is predicted based on the prior usage patterns and the subset of the data associated with the multiple properties.
6. The method of claim 1, wherein: 

determining the time point during which the change to the present operational status is expected to occur comprises predicting a particular time point during which the HVAC system component is configured to be adjusted from either (i) a cooling setting to a heating setting or (ii) a heating setting to a cooling setting.
6. The method of claim 1, wherein: 

predicting the time point during which the change to the present operational status is expected to occur comprises predicting a particular time point during which the HVAC system component is configured to be adjusted from either (i) a cooling setting to a heating setting or (ii) a heating setting to a cooling setting.
7. The method of claim 6, wherein the time point during which the change to the present operational status of the HVAC system component is expected to occur is determined based on: 

temperature set point data from a thermostat associated with an HVAC system; 

energy consumption data associated with the HVAC system; and 

data indicating presence of multiple users in a property of the HVAC system component.
7. The method of claim 6, wherein the historical data for the HVAC system component comprises: 



temperature set point data from a thermostat associated with an HVAC system; 

energy consumption data associated with the HVAC system; and 

data indicating presence of multiple users in the property.

8. The method of claim 6, wherein the data indicating the results of the performance test comprises: a power usage, an operating temperature, and a humidity associated with the HVAC system component; and data indicating a comparison of (i) the power usage to a target power usage, (ii) the operating temperature to a target operating temperature, and (iii) the humidity to a target humidity, wherein values of each of the target power usage, the target operating temperature, and the target humidity are based on one or more settings of the property that are defined by the user.
8. A system comprising: 

one or more computing devices; and 

one or more storage devices storing instructions that, when executed by the one or more computing devices, cause the one or more computing devices to perform operations comprising: 

















determining a time point during which a change to a present operational status of an HVAC system component is expected to occur; 

determining a time window during which the HVAC system component is not expected to be used by a user; 


determining that (i) the time window has started and (ii) the time point has not occurred; based on determining that the time window has started and the time point has not occurred: 


determining an anticipated usage activity pattern of the HVAC system component by the user at the time point; 


determining a performance test to perform on the HVAC system component based on the anticipated usage activity pattern, and 

providing an instruction to perform the performance test; 







obtaining data indicating (i) that the performance test was executed and (ii) results of the performance test that was executed; and 



providing a report indicating the results of the performance test that was executed.

9. A system comprising: 

one or more computers; and 

a computer-readable storage device storing instructions that, when executed by the computers, cause the one or more computers to perform operations comprising: 

processing, by an application server, historical data for an HVAC system component located in a property, wherein the historical data is processed by identifying usage data that are associated with the HVAC system component within the historical data collected by one or more sensors located in the property during a time period; 

based on processing the historical data: 

identifying, after the time period, prior usage patterns of the HVAC system component by a user during the time period, and identifying a present operational status of the HVAC system component after the time period; 

based on the prior usage patterns: obtaining, by the application server, data indicating a time point during which a change to the present operational status is expected to occur, and 

using, by the application server, a time window during which the HVAC system component is not expected to be used by the user and is before the time point; 

determining, by the application server, that (i) the time window has started and (ii) the time point has not occurred; based on determining that the time window has started and the time point has not occurred: 

determining, by the application server, an anticipated usage activity pattern of the HVAC system component by the user at the time point based on the prior usage patterns; 

determining, by the application server, a performance test to perform on the HVAC system component based on the anticipated usage activity pattern, and 

providing, by the application server and to a monitor control unit located in the property, an instruction to perform the performance test, wherein the monitor control unit is located in the property and configured to relay communications between the application server, the HVAC system component, and the one or more sensors; 


obtaining, by the application server and from the monitor control unit, data indicating (i) that the performance test was executed and (ii) results of the performance test that was executed; and 

providing, by the application server and for output, a report indicating the results of the performance test that was executed.
9. The system of claim 8, wherein the operations further comprise: obtaining weather forecast data associated with a location of a property of the HVAC system component; and wherein the time point is predicted based on the weather forecast data.
10. The system of claim 9, wherein the operations further comprise: obtaining weather forecast data associated with a location of the property; and wherein the time point is predicted based on the weather forecast data.
10. The system of claim 8, wherein the change to the present operational status that is predicted at the time point indicates a change in seasonal operation of the HVAC system component.
11. The system of claim 9, wherein the change to the present operational status that is predicted at the time point indicates a change in seasonal operation of the HVAC system component.
11. The system of claim 8, wherein the operations further comprise: 

obtaining data indicating a maintenance operation to be performed on the HVAC system component based on the results of the performance test that was executed; and 

transmitting an instruction to the HVAC system component that, when received by the HVAC system component, causes the maintenance operation to be performed on the HVAC system component before the time point.
12. The system of claim 9, wherein the operations further comprise: 

obtaining, by the application server, data indicating a maintenance operation to be performed on the HVAC system component based on the results of the performance test that was executed; and 

transmitting, by the application server, an instruction to the HVAC system component that, when received by the HVAC system component, causes the maintenance operation to be performed on the HVAC system component before the time point.
12. The system of claim 8, wherein the operations further comprise: 


obtaining data associated with multiple properties within a threshold proximity to a location of the property; 

identifying a subset of the data associated with the multiple properties, wherein the subset of the data associated with the multiple properties identifies (i) prior usage patterns of the HVAC system component at a particular property and (ii) the present operational status of the HVAC system component at the particular property; and 

wherein the time point is predicted based on the prior usage patterns and the subset of the data associated with the multiple properties.
13. The system of claim 9, wherein predicting the time point during which the change to the present operational status is expected to occur comprises: 

obtaining, by the application server, data associated with multiple properties within a threshold proximity to a location of the property; 

identifying, by the application server, a subset of the data associated with the multiple properties, wherein the subset of the data associated with the multiple properties identifies (i) prior usage patterns of the HVAC system component at a particular property and (ii) the present operational status of the HVAC system component at the particular property; and 

wherein the time point is predicted based on the prior usage patterns and the subset of the data associated with the multiple properties.
15. At least one non-transitory computer-readable storage medium storing instructions that, when executed by the one or more computing devices, cause the one or more computing devices to perform operations comprising: 















determining a time point during which a change to a present operational status of an HVAC system component is expected to occur; 


determining a time window during which the HVAC system component is not expected to be used by a user; 

determining that (i) the time window has started and (ii) the time point has not occurred; based on determining that the time window has started and the time point has not occurred: 

determining an anticipated usage activity pattern of the HVAC system component by the user at the time point; 




determining a performance test to perform on the HVAC system component based on the anticipated usage activity pattern, and 

providing an instruction to perform the performance test; 






obtaining data indicating (i) that the performance test was executed and (ii) results of the performance test that was executed; and 


providing a report indicating the results of the performance test that was executed.

14. A non-transitory computer-readable storage device encoded with computer program instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising: 

processing, by an application server, historical data for an HVAC system component located in a property, wherein the historical data is processed by identifying usage data that are associated with the HVAC system component within the historical data collected by one or more sensors located in the property during a time period; 

based on processing the historical data: identifying, after the time period, prior usage patterns of the HVAC system component by a user during the time period, and identifying a present operational status of the HVAC system component at after the time period; 

based on the prior usage patterns: obtaining, by the application server, data indicating a time point during which a change to the present operational status is expected to occur, and 

using, by the application server, a time window during which the HVAC system component is not expected to be used by the user and is before the time point; 

determining, by the application server, that (i) the time window has started and (ii) the time point has not occurred; 


based on determining that the time window has started and the time point has not occurred: determining, by the application server, an anticipated usage activity pattern of the HVAC system component by the user at the time point based on the prior usage patterns; 

determining, by the application server, a performance test to perform on the HVAC system component based on the anticipated usage activity pattern, and 

providing, by the application server and to a monitor control unit located in the property, an instruction to perform the performance test, wherein the monitor control unit is located in the property and configured to relay communications between the application server, the HVAC system component, and the one or more sensors; 

obtaining, by the application server and from the monitor control unit, data indicating (i) that the performance test was executed and (ii) results of the performance test that was executed; and 

providing, by the application server and for output, a report indicating the results of the performance test that was executed.
16. The non-transitory computer-readable storage device of claim 15, wherein the operations further comprise: 

obtaining weather forecast data associated with a location of a property of the HVAC system component; and 
wherein the time point is predicted based on the weather forecast data.
15. The non-transitory computer-readable storage device of claim 14, wherein the operations further comprise: 

obtaining weather forecast data associated with a location of the property; and 

wherein the time point is predicted based on the weather forecast data.
17. The non-transitory computer-readable storage device of claim 15, wherein the change to the present operational status that is predicted at the time point indicates a change in seasonal operation of the HVAC system component.
16. The non-transitory computer-readable storage device of claim 14, wherein the change to the present operational status that is predicted at the time point indicates a change in seasonal operation of the HVAC system component.
18. The non-transitory computer-readable storage device of claim 15, wherein the operations further comprise: 

obtaining data indicating a maintenance operation to be performed on the HVAC system component based on the results of the performance test that was executed; and 

transmitting an instruction to the HVAC system component that, when received by the HVAC system component, causes the maintenance operation to be performed on the HVAC system component before the time point.
17. The non-transitory computer-readable storage device of claim 14, wherein the operations further comprise: 

obtaining, by the application server, data indicating a maintenance operation to be performed on the HVAC system component based on the results of the performance test that was executed; and 

transmitting, by the application server, an instruction to the HVAC system component that, when received by the HVAC system component, causes the maintenance operation to be performed on the HVAC system component before the time point.


Regarding claim 1 and referring to Table 1, Examiner notes this subject matter is described as a subset of claim 1 of the ‘255 patent.  That is to say, the subject matter is merely the steps of the method of claim 1 of the ‘255 patent without any constraint on the processing hardware, sensor location or sensor configuration.  Thus it appears that claim 1 is within the scope of claim 1 of the ‘255 patent.
Regarding claims 2-6 and referring to Table 1, it appears that this subject matter is described in claims 2-7 of the ‘255 patent, again, without the recitation of the processing equipment, sensor configuration or location.
Regarding claim 7, claim 7 if the ‘255 patent describes the data source as historical data while pending claim 7 makes no such restriction, rather it appears to rely on a genus of data types while claim 7 of the ‘255 patent specifies a species of data type, i.e., historical.  Examiner notes that a species anticipates a genus and so pending claim 7 has a scope broader than claim 7 of the ‘255 patent.
Regarding claim 8 and referring to the discussion at claim 1, the same analysis applies to claim 9 of the ‘255 patent.  The pending claims are much broader in scope than the ‘255 claims in that they do not require any particular hardware, hardware configuration, hardware location or data type to perform the recited method.
Regarding claims 9-12, this subject matter is described in claims 10-13 of the ‘255 patent.
Regarding claim 15 and referring to the discussion at claims 1, the same analysis applies to claim 14 of the ‘255 patent.  The pending claims are much broader in scope than the ‘255 claims in that they do not require any particular hardware, hardware configuration, hardware location or data type to perform the recited method.
Regarding claims 16-18, the subject matter is described in claims 15-17 of the ‘255 patent.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 20 are directed to a statutory class of subject matter, i.e. a process, machine or manufacture.  However the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more where the claim limitations in the abstract idea have been highlighted in bold and the remaining limitations are “additional elements” where the highlighted portion of the claim constitutes an abstract idea because it is analogous to other ideas identified as abstract in court decisions. For instance, referring to the December 2016: Interim Eligibility Guidance Quick Reference Sheet.
“In Mayo Collaborative Services v. Prometheus Laboratories, Inc., we set forth a framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.  First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, “[w]hat else is there in the claims before us.  To answer that question, we consider the elements of each claim both individually and “as an ordered combination” to determine whether the additional elements “transform the nature of the claim” into a patent-eligible application.  We have described step two of this analysis as a search for an “‘inventive concept’”—i.e., an element or combination of elements that is “sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.” Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976, 1981 (U.S. 2014). (internal citations omitted, emphasis added).
Specifically claim 1 recites: a computer-implemented method comprising: 
determining a time point during which a change to a present operational status of an HVAC system component is expected to occur; 
determining a time window during which the HVAC system component is not expected to be used by a user; 
determining that (i) the time window has started and (ii) the time point has not occurred; based on determining that the time window has started and the time point has not occurred: 
determining an anticipated usage activity pattern of the HVAC system component by the user at the time point; 
determining a performance test to perform on the HVAC system component based on the anticipated usage activity pattern, and 
providing an instruction to perform the performance test; obtaining data indicating (i) that the performance test was executed and (ii) results of the performance test that was executed; and 
providing a report indicating the results of the performance test that was executed.
Examiner notes this subject matter is directed to a judicial exception, i.e. abstract ideas, see MPEP 2105.04.  The highlighted subject matter is directed to an algorithm, to test the performance of a HVAC system at a particular time.  It does so by determination of a time when the equipment is not expected to be in use, issuing a testing instruction and providing a report on test results.   This claim language, determining and providing, is viewed as the application of an “idea of itself” as in performing real time performance monitor of electric power grid collecting data from multiple sources, analyzing it and displaying results (see Electric Power Group LLC v. Alstom SA, 119 USPQ2d 1729 (Fed. Cir. 2016), comparing information regarding a sample or test subject to a control or target data, comparing data to determine a risk level, obtaining and comparing intangible data, data recognition and storage (see Content Extraction & Transmission v. Wells Fargo Bank, N.A., 776 F.3d 1343 (Fed. Cir. 2014)), organizing information through mathematical correlations (see Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014)); or as “mathematical relationships/formulas” as in a formula for describing certain electromagnetic standing wave phenomena (see Mackay Radio & Tel. Co. v. Radio Corp. of Am., 306 U.S. 86 (1939)), the Arrhenius equation (see Diamond v. Diehr, 450 U.S. 175 (1981)), a mathematical formula for hedging (see Bilski v. Kappos, 561 U.S. 593 (2010)), an algorithm for calculating parameters indicating an abnormal condition (see In Re Grams, 888 F.2d 835 (Fed. Cir. 1989)) and calculating the difference between local and average data values, as indicated in the July 2015 Update: Interim Eligibility Guidance Identifying Abstract Ideas guide.
Examiner further notes that “Information as such is an intangible. Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas.  In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.  And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis.  Here, the claims are clearly focused on the combination of those abstract-idea processes.  The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea”  Electric Power Group LLC v. Alstom SA, 119 USPQ2d 1739, 1741-1741. (Fed. Cir. 2016). (internal citations omitted)
Regarding additional elements, Examiner notes that individually that they are conventional, well known in the art, i.e. HVAC systems are well known in all parts of the economy.  Reports and report generation is likewise ubiquitous in the economy.  Furthermore this subject matter is NOT configured, rather it simply exists as the object on which ‘determining’ and ‘providing’ are directed.  Examiner notes that the additional elements are recited at a very high level of generality and therefore fails to inform an inventive concept that is applied to a specific problem that is sufficient to ensure that the claim amounts to significantly more than the practice of the abstract idea, i.e., deciding to test and HVAC system, testing the system and providing a report on the results thereof.  Lastly, Examiner notes that like Electric Power, the additional elements are merely industrial devices and generic reports.
Taken as a whole, Examiner concluded that because claim 1 is directed to an abstract idea, i.e. the implementation of an algorithm to determine the performance of an HVAC system, because data collection, analysis and display are species of patent ineligible subject matter, because the claim fails to identify a particular problem or technological endeavor for which the algorithm operates as an improvement or results in a new capability, because the invention does not create, transform or improve any structure, because the additional element does not inform an inventive concept, because the additional elements are well known and conventional in the art, because the additional elements are recited at a very high level of generality and appear merely to facilitate the algorithm in the sense of ‘just doing it’ and because as set forth in Alice, “…The method claims, which merely require generic computer implementation, fail to transform that abstract idea into a patent-eligible invention” Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976, 1978 (U.S. 2014) Examiner concludes the additional elements fail to transform the nature of the claim into patent a patent eligible application sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.” Alice Corp.
Regarding claim 2 which depends upon claim 1, further comprising: obtaining weather forecast data associated with a location of a property of the HVAC system component; and wherein the time point is predicted based on the weather forecast data.
This subject matter is directed to the particulars of the data and does not recite any additional elements that integrate the claim into a practical application nor inform an inventive concept that transforms the claim into significantly more than the practice of an abstract idea, i.e. a data collection, determining, providing and reporting. Gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions are directed to an abstract idea”  Electric Power Group LLC v. Alstom SA, 119 USPQ2d 1739, 1741-1741. (Fed. Cir. 2016).
Regarding claim 3 which depends upon claim 1, wherein the change to the present operational status that is predicted at the time point indicates a change in seasonal operation of the HVAC system component.
This subject matter is directed to the particulars of the data and does not recite any additional elements that integrate the claim into a practical application nor inform an inventive concept that transforms the claim into significantly more than the practice of an abstract idea, i.e. a data collection, determining, providing and reporting. Gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions are directed to an abstract idea”  Electric Power Group LLC v. Alstom SA, 119 USPQ2d 1739, 1741-1741. (Fed. Cir. 2016).
Regarding claim 4 which depends upon claim 1, further comprising: obtaining data indicating a maintenance operation to be performed on the HVAC system component based on the results of the performance test that was executed; and transmitting an instruction to the HVAC system component that, when received by the HVAC system component, causes the maintenance operation to be performed on the HVAC system component before the time point.
This subject matter is directed to the particulars of the data and does not recite any additional elements that integrate the claim into a practical application nor inform an inventive concept that transforms the claim into significantly more than the practice of an abstract idea, i.e. a data collection, determining, providing and reporting. Gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions are directed to an abstract idea”  Electric Power Group LLC v. Alstom SA, 119 USPQ2d 1739, 1741-1741. (Fed. Cir. 2016).
Regarding claim 5 which depends upon claim 1, further comprising: obtaining data associated with multiple properties within a threshold proximity to a location of the property; identifying a subset of the data associated with the multiple properties, wherein the subset of the data associated with the multiple properties identifies (i) prior usage patterns of the HVAC system component at a particular property and (ii) the present operational status of the HVAC system component at the particular property; and wherein the time point is predicted based on the prior usage patterns and the subset of the data associated with the multiple properties.
This subject matter is directed to the particulars of the data and does not recite any additional elements that integrate the claim into a practical application nor inform an inventive concept that transforms the claim into significantly more than the practice of an abstract idea, i.e. a data collection, determining, providing and reporting. Gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions are directed to an abstract idea”  Electric Power Group LLC v. Alstom SA, 119 USPQ2d 1739, 1741-1741. (Fed. Cir. 2016).
Regarding claim 6 which depends upon claim 1, wherein: determining the time point during which the change to the present operational status is expected to occur comprises predicting a particular time point during which the HVAC system component is configured to be adjusted from either (i) a cooling setting to a heating setting or (ii) a heating setting to a cooling setting.
Regarding claim 7 which depends upon claim 6, wherein the time point during which the change to the present operational status of the HVAC system component is expected to occur is determined based on: temperature set point data from a thermostat associated with an HVAC system; energy consumption data associated with the HVAC system; and data indicating presence of multiple users in a property of the HVAC system component.
This subject matter is directed to the particulars of the data and does not recite any additional elements that integrate the claim into a practical application nor inform an inventive concept that transforms the claim into significantly more than the practice of an abstract idea, i.e. a data collection, determining, providing and reporting. Gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions are directed to an abstract idea”  Electric Power Group LLC v. Alstom SA, 119 USPQ2d 1739, 1741-1741. (Fed. Cir. 2016).
Regarding claim 8 which recites a system comprising: 
one or more computing devices; and 
one or more storage devices storing instructions that, when executed by the one or more computing devices, cause the one or more computing devices to perform operations comprising: 
determining a time point during which a change to a present operational status of an HVAC system component is expected to occur; determining a time window during which the HVAC system component is not expected to be used by a user; determining that (i) the time window has started and (ii) the time point has not occurred; based on determining that the time window has started and the time point has not occurred: determining an anticipated usage activity pattern of the HVAC system component by the user at the time point; determining a performance test to perform on the HVAC system component based on the anticipated usage activity pattern, and providing an instruction to perform the performance test; obtaining data indicating (i) that the performance test was executed and (ii) results of the performance test that was executed; and providing a report indicating the results of the performance test that was executed.
Examiner notes this subject matter is directed to the hardware to implement a judicial exception, i.e. abstract ideas, see MPEP 2105.04.  The highlighted subject matter is directed to an algorithm, to test the performance of a HVAC system at a particular time.  It does so by use of a computing device and a storage device which contains the instructions to determination of a time when the equipment is not expected to be in use, issuing a testing instruction and providing a report on test results.   This claim language, determining and providing, is viewed as the application of an “idea of itself” as in performing real time performance monitor of electric power grid collecting data from multiple sources, analyzing it and displaying results (see Electric Power Group LLC v. Alstom SA, 119 USPQ2d 1729 (Fed. Cir. 2016), comparing information regarding a sample or test subject to a control or target data, comparing data to determine a risk level, obtaining and comparing intangible data, data recognition and storage (see Content Extraction & Transmission v. Wells Fargo Bank, N.A., 776 F.3d 1343 (Fed. Cir. 2014)), organizing information through mathematical correlations (see Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014)); or as “mathematical relationships/formulas” as in a formula for describing certain electromagnetic standing wave phenomena (see Mackay Radio & Tel. Co. v. Radio Corp. of Am., 306 U.S. 86 (1939)), the Arrhenius equation (see Diamond v. Diehr, 450 U.S. 175 (1981)), a mathematical formula for hedging (see Bilski v. Kappos, 561 U.S. 593 (2010)), an algorithm for calculating parameters indicating an abnormal condition (see In Re Grams, 888 F.2d 835 (Fed. Cir. 1989)) and calculating the difference between local and average data values, as indicated in the July 2015 Update: Interim Eligibility Guidance Identifying Abstract Ideas guide.
Examiner further notes that “Information as such is an intangible. Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas.  In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.  And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis.  Here, the claims are clearly focused on the combination of those abstract-idea processes.   To make is a process of gathering and analyzing information of a specified content, then displaying the results without any particular assertedly inventive technology for performing those functions has been held to be directed to an abstract idea”  Electric Power Group LLC v. Alstom SA, 119 USPQ2d 1739, 1741-1741. (Fed. Cir. 2016). (internal citations omitted)
Regarding additional elements, Examiner notes that individually that they are conventional, well known in the art, i.e. HVAC systems are well known in all parts of the economy, as are computing devices and storage devices.  Reports and report generation is likewise ubiquitous in the economy.  Furthermore this subject matter is not configured, rather it simply exists as the object on which ‘determining’ and ‘providing’ are directed.  Examiner notes that the additional elements are recited at a very high level of generality and therefore fails to inform an inventive concept that is applied to a specific problem that is sufficient to ensure that the claim amounts to significantly more than the practice of the abstract idea, i.e., deciding to test and HVAC system, testing the system and providing a report on the results thereof.  Lastly, Examiner notes that like Electric Power, the additional elements are merely industrial devices and generic reports all of which are well known in the art, industry and commerce.
Taken as a whole, Examiner concluded that because claim 8 is directed to an abstract idea, i.e. a generic computer system to implement an algorithm to determine the performance of an HVAC system, because data collection, analysis and display are species of patent ineligible subject matter, because the claim fails to identify a particular problem or technological endeavor for which the algorithm operates as an improvement or results in a new capability, because the invention does not create, transform or improve any structure, because the additional element does not inform an inventive concept, because the additional elements are well known and conventional in the art, because the additional elements are recited at a very high level of generality and appear merely to facilitate the algorithm in the sense of ‘just doing it’ and because ss set forth in Alice, “…The method claims, which merely require generic computer implementation, fail to transform that abstract idea into a patent-eligible invention” Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976, 1978 (U.S. 2014) Examiner concludes that claim the additional elements fail to transform the nature of the claim into patent a patent eligible application sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.” Alice Corp.
Regarding claim 9 which depends upon claim 8, wherein the operations further comprise: obtaining weather forecast data associated with a location of a property of the HVAC system component; and wherein the time point is predicted based on the weather forecast data.
This subject matter is directed to the particulars of the data and does not recite any additional elements that integrate the claim into a practical application nor inform an inventive concept that transforms the claim into significantly more than the practice of an abstract idea, i.e. a data collection, determining, providing and reporting. Gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions are directed to an abstract idea”  Electric Power Group LLC v. Alstom SA, 119 USPQ2d 1739, 1741-1741. (Fed. Cir. 2016).
Regarding claim 10 which depends upon claim 8, wherein the change to the present operational status that is predicted at the time point indicates a change in seasonal operation of the HVAC system component.
This subject matter is directed to the particulars of the data and does not recite any additional elements that integrate the claim into a practical application nor inform an inventive concept that transforms the claim into significantly more than the practice of an abstract idea, i.e. a data collection, determining, providing and reporting. Gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions are directed to an abstract idea”  Electric Power Group LLC v. Alstom SA, 119 USPQ2d 1739, 1741-1741. (Fed. Cir. 2016).
Regarding claim 11 which depends upon claim 8, wherein the operations further comprise: obtaining data indicating a maintenance operation to be performed on the HVAC system component based on the results of the performance test that was executed; and transmitting an instruction to the HVAC system component that, when received by the HVAC system component, causes the maintenance operation to be performed on the HVAC system component before the time point.
This subject matter is directed to the particulars of the data and does not recite any additional elements that integrate the claim into a practical application nor inform an inventive concept that transforms the claim into significantly more than the practice of an abstract idea, i.e. a data collection, determining, providing and reporting. Gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions are directed to an abstract idea”  Electric Power Group LLC v. Alstom SA, 119 USPQ2d 1739, 1741-1741. (Fed. Cir. 2016).
Regarding claim 12 which depends upon claim 8, wherein the operations further comprise: obtaining data associated with multiple properties within a threshold proximity to a location of the property; identifying a subset of the data associated with the multiple properties, wherein the subset of the data associated with the multiple properties identifies (i) prior usage patterns of the HVAC system component at a particular property and (ii) the present operational status of the HVAC system component at the particular property; and wherein the time point is predicted based on the prior usage patterns and the subset of the data associated with the multiple properties.
This subject matter is directed to the particulars of the data and does not recite any additional elements that integrate the claim into a practical application nor inform an inventive concept that transforms the claim into significantly more than the practice of an abstract idea, i.e. a data collection, determining, providing and reporting. Gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions are directed to an abstract idea”  Electric Power Group LLC v. Alstom SA, 119 USPQ2d 1739, 1741-1741. (Fed. Cir. 2016).
Regarding claim 13 which depends upon claim 8, wherein: determining the time point during which the change to the present operational status is expected to occur comprises predicting a particular time point during which the HVAC system component is configured to be adjusted from either (i) a cooling setting to a heating setting or (ii) a heating setting to a cooling setting.
This subject matter is directed to the particulars of the data and does not recite any additional elements that integrate the claim into a practical application nor inform an inventive concept that transforms the claim into significantly more than the practice of an abstract idea, i.e. a data collection, determining, providing and reporting. Gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions are directed to an abstract idea”  Electric Power Group LLC v. Alstom SA, 119 USPQ2d 1739, 1741-1741. (Fed. Cir. 2016).
Regarding claim 14 which depends upon claim 13, wherein the time point during which the change to the present operational status of the HVAC system component is expected to occur is determined based on: temperature set point data from a thermostat associated with an HVAC system; energy consumption data associated with the HVAC system; and data indicating presence of multiple users in a property of the HVAC system component.
This subject matter is directed to the particulars of the data and does not recite any additional elements that integrate the claim into a practical application nor inform an inventive concept that transforms the claim into significantly more than the practice of an abstract idea, i.e. a data collection, determining, providing and reporting. Gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions are directed to an abstract idea”  Electric Power Group LLC v. Alstom SA, 119 USPQ2d 1739, 1741-1741. (Fed. Cir. 2016).
Regarding claim 15 which recites at least one non-transitory computer-readable storage medium storing instructions that, when executed by the one or more computing devices, cause the one or more computing devices to perform operations comprising: determining a time point during which a change to a present operational status of an HVAC system component is expected to occur; determining a time window during which the HVAC system component is not expected to be used by a user; determining that (i) the time window has started and (ii) the time point has not occurred; based on determining that the time window has started and the time point has not occurred: determining an anticipated usage activity pattern of the HVAC system component by the user at the time point; determining a performance test to perform on the HVAC system component based on the anticipated usage activity pattern, and providing an instruction to perform the performance test; obtaining data indicating (i) that the performance test was executed and (ii) results of the performance test that was executed; and providing a report indicating the results of the performance test that was executed.
Examiner notes this subject matter is directed to a judicial exception, i.e. abstract ideas, see MPEP 2105.04.  The highlighted subject matter is directed to an algorithm, to test the performance of a HVAC system at a particular time.  It does so using stored instruction on a storage device by a computing device to determine  a time when the HVAC equipment is not expected to be in use, issuing an testing instruction and providing a report on test results.   This claim language, determining and providing, is viewed as the application of an “idea of itself” as in performing real time performance monitor of electric power grid collecting data from multiple sources, analyzing it and displaying results (see Electric Power Group LLC v. Alstom SA, 119 USPQ2d 1729 (Fed. Cir. 2016), comparing information regarding a sample or test subject to a control or target data, comparing data to determine a risk level, obtaining and comparing intangible data, data recognition and storage (see Content Extraction & Transmission v. Wells Fargo Bank, N.A., 776 F.3d 1343 (Fed. Cir. 2014)), organizing information through mathematical correlations (see Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014)); or as “mathematical relationships/formulas” as in a formula for describing certain electromagnetic standing wave phenomena (see Mackay Radio & Tel. Co. v. Radio Corp. of Am., 306 U.S. 86 (1939)), the Arrhenius equation (see Diamond v. Diehr, 450 U.S. 175 (1981)), a mathematical formula for hedging (see Bilski v. Kappos, 561 U.S. 593 (2010)), an algorithm for calculating parameters indicating an abnormal condition (see In Re Grams, 888 F.2d 835 (Fed. Cir. 1989)) and calculating the difference between local and average data values, as indicated in the July 2015 Update: Interim Eligibility Guidance Identifying Abstract Ideas guide.
Examiner further notes that “Information as such is an intangible. Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas.  In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.  And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis.  Here, the claims are clearly focused on the combination of those abstract-idea processes.  The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea”  Electric Power Group LLC v. Alstom SA, 119 USPQ2d 1739, 1741-1741. (Fed. Cir. 2016). (internal citations omitted)
Regarding additional elements, Examiner notes that individually that they are conventional, well known in the art, i.e. non-transitory computer readable storage medium, computing devices and HVAC systems are well known in all parts of the economy.  Reports and report generation is likewise ubiquitous in the economy.  Furthermore this subject matter is not configured, rather it simply exists as the object on which ‘determining’ and ‘providing’ are directed.  Examiner notes that the additional elements are recited at a very high level of generality and therefore fails to inform an inventive concept that is applied to a specific problem that is sufficient to ensure that the claim amounts to significantly more than the practice of the abstract idea, i.e., deciding to test and HVAC system, testing the system and providing a report on the results thereof.  Lastly, Examiner notes that like Electric Power, the additional elements are merely industrial devices and generic reports.
Taken as a whole, Examiner concluded that because claim 15 is directed to an abstract idea, i.e. the implementation of an algorithm to determine the performance of an HVAC system, because data collection, analysis and display are species of patent ineligible subject matter, because the claim fails to identify a particular problem or technological endeavor for which the algorithm operates as an improvement or results in a new capability, because the invention does not create, transform or improve any structure, because the additional element does not inform an inventive concept, because the additional elements are well known and conventional in the art, it appears that the the additional elements are recited at a very high level of generality and appear merely to facilitate the algorithm in the sense of ‘just doing it’.  As set forth in Alice, “…The method claims, which merely require generic computer implementation, fail to transform that abstract idea into a patent-eligible invention” Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976, 1978 (U.S. 2014).   Consequently, the additional elements fail to transform the nature of the claim into patent a patent eligible application sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.” Alice Corp.
Regarding claim 16 which depends upon claim 15, wherein the operations further comprise: obtaining weather forecast data associated with a location of a property of the HVAC system component; and wherein the time point is predicted based on the weather forecast data.
This subject matter is directed to the particulars of the data and does not recite any additional elements that integrate the claim into a practical application nor inform an inventive concept that transforms the claim into significantly more than the practice of an abstract idea, i.e. a data collection, determining, providing and reporting. Gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions are directed to an abstract idea”  Electric Power Group LLC v. Alstom SA, 119 USPQ2d 1739, 1741-1741. (Fed. Cir. 2016).
Regarding claim 17 which depends upon claim 15, wherein the change to the present operational status that is predicted at the time point indicates a change in seasonal operation of the HVAC system component.
This subject matter is directed to the particulars of the data and does not recite any additional elements that integrate the claim into a practical application nor inform an inventive concept that transforms the claim into significantly more than the practice of an abstract idea, i.e. a data collection, determining, providing and reporting. Gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions are directed to an abstract idea”  Electric Power Group LLC v. Alstom SA, 119 USPQ2d 1739, 1741-1741. (Fed. Cir. 2016).
Regarding claim 18 which depends upon claim 15, wherein the operations further comprise: obtaining data indicating a maintenance operation to be performed on the HVAC system component based on the results of the performance test that was executed; and transmitting an instruction to the HVAC system component that, when received by the HVAC system component, causes the maintenance operation to be performed on the HVAC system component before the time point.
This subject matter is directed to the particulars of the data and does not recite any additional elements that integrate the claim into a practical application nor inform an inventive concept that transforms the claim into significantly more than the practice of an abstract idea, i.e. a data collection, determining, providing and reporting. Gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions are directed to an abstract idea”  Electric Power Group LLC v. Alstom SA, 119 USPQ2d 1739, 1741-1741. (Fed. Cir. 2016).
Regarding claim 19 which depends upon claim 15, wherein: determining the time point during which the change to the present operational status is expected to occur comprises predicting a particular time point during which the HVAC system component is configured to be adjusted from either (i) a cooling setting to a heating setting or (ii) a heating setting to a cooling setting.
This subject matter is directed to the particulars of the data and does not recite any additional elements that integrate the claim into a practical application nor inform an inventive concept that transforms the claim into significantly more than the practice of an abstract idea, i.e. a data collection, determining, providing and reporting. Gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions are directed to an abstract idea”  Electric Power Group LLC v. Alstom SA, 119 USPQ2d 1739, 1741-1741. (Fed. Cir. 2016).
Regarding claim 20 which depends upon claim 19, wherein the time point during which the change to the present operational status of the HVAC system component is expected to occur is determined based on: temperature set point data from a thermostat associated with an HVAC system; energy consumption data associated with the HVAC system; and data indicating presence of multiple users in a property of the HVAC system component.
This subject matter is directed to the particulars of the data and does not recite any additional elements that integrate the claim into a practical application nor inform an inventive concept that transforms the claim into significantly more than the practice of an abstract idea, i.e. a data collection, determining, providing and reporting. Gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions are directed to an abstract idea”  Electric Power Group LLC v. Alstom SA, 119 USPQ2d 1739, 1741-1741. (Fed. Cir. 2016).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  obtaining time window data and usage pattern activity data on which the steps or determining can be performed.
Regarding claim 1, the claim merely recites a method comprising steps of determining, time windows, time points, usage patterns, anticipated usage activity pattern, yet there is no step to obtain or supply the data, nor any structure that collects the data.
Claims 2-7 suffer at least some of these defects.
Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a controller and application server 
Regarding claim 8, and referring to claim 1, the claim recites the computing device determines a time point, a time window, anticipated usage activity pattern, and obtaining data, yet there is no structure that supplies this information to the computing device, i.e. the thermostat controller.
Claims 9-14 suffer the same defect(s). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a topology that includes an application server and a thermostat controller, does not reasonably provide enablement for a generic computer without more.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The enablement clause of section 112 requires that the specification teach those in the art to make and use the invention without undue experimentation.  Factors to be considered in determining whether a disclosure would require undue experimentation include;  (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) level of one of ordinary skill, (5) the level of predictability in the art, (6) the amount of direction or guidance provided by the inventor, (7) the existence of working  examples, (8) the quantity of experimentation necessary based upon the content of the disclosure. In re Wands, 858 F.2d 731, 737, (Fed. Cir. 1988).  The question is that when taken as a whole whether undue experimentation would have been necessary before one of ordinary skill in the art, using the guidance supplied Applicant's disclosure, could have made/used the claimed invention.  In the instance case, Examiner concludes that undue experimentation would be necessary based upon the following;
Regarding claims 1 and 8, Examiner opines the scope of the claims are vast in that the structure requires is a computer and/or storage device and HVAC system component which are generic or recited at a very high level of generality.  The nature of the invention is directed to a method and related control topology to implement an algorithm on an HVAC system component during a seasonal change event when the component is anticipated to be inactive.  The state of the art is well developed in so far are digital control of building control systems is known.  Examiner is unaware of any topology that collects data and controls data from an HVAC component that uses only the computing device to accomplish these tasks.  The level of ordinary skill is an facilities engineer with 3-5 years of experience in building HVAC controls and maintenance.  The level of predictability is modest in that computer control systems are known.  The level of predictability is arguably good in the context of direct computer control when the computer is supplemented with interface boards or cards however because the computer is not configured to perform these functions without the interface cards or boards, there is little chance of integrating a computer directly to an HVAC component with a reasonable chance of success based upon the claimed invention.  Inventor guidance is that additional control elements, e.g. application server and thermostat controller are required elements to successfully perform the recited functions yet these are not recited in the claim.  The existence of working samples is not of record.  Because control of HVAC components proceed via a remote or embedded  controller, because the claim only requires a computer, because the specification does not provide any guidance on how to make a computer directly control and HVAC component, Examiner concludes that undue experimentation is required to make implement the method of claim 1 or the system of claim 8.
Claims 2-7 and 9-14 suffer the same analysis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 10,274,382 (Trundle).
Regarding claim 1, Trundle discloses an application server, 160 [6:12-29], implemented method comprising: determining a time point during which a change to a present operational status of an HVAC system component is expected to occur [9:57-64]; determining a time window during which the HVAC system component is not expected to be used by a user [10:15-20]; determining that (i) the time window has started and (ii) the time point has not occurred [10:25-33, 18:37-54, 18:55-62]; based on determining that the time window has started and the time point has not occurred: determining an anticipated usage activity pattern of the HVAC system component by the user at the time point [10:8-13]; determining a performance test to perform on the HVAC system component based on the anticipated usage activity pattern [10:66-11:12], and providing an instruction to perform the performance test [10:45-50]; obtaining data indicating (i) that the performance test was executed and (ii) results of the performance test that was executed [11:1-10]; and providing a report indicating the results of the performance test that was executed [11:13-32].
Trundle teaches the an application server in conjunction with thermostat control unit implement these steps.
Taken as a whole, the prior art is directed to topologies for HVAC monitoring and control. An artisan would recognize an application server as a species of a computer. Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 1 as a computer implemented method because a species anticipates a genus, see MPEP 2131, and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Examiner’s note:  A careful review of the priority document fails to provide support for the invention of claims 1, 8 and 15 because the priority document does not disclose a genus of computing devices, rather the as filed specification appears to disclose the topology of a control unit and an applications server which are merely species of the genus of computing devices claimed.  Thus support for the invention of claims 8 and 15 is by way of the claims filed November 23, 2020 and priority date for claims 8 and 15 is November 23, 2020.
Regarding claim 2 which depends upon claim 1, Trundle suggests obtaining weather forecast data associated with a location of a property of the HVAC system component, see claim 1; and wherein the time point is predicted based on the weather forecast data, [9:18-45].
Regarding claim 3 which depends upon claim 1, Trundle suggests the change to the present operational status that is predicted at the time point indicates a change in seasonal operation of the HVAC system component, [9:40-56].
Regarding claim 4 which depends upon claim 1, Trundle suggests obtaining data indicating a maintenance operation to be performed on the HVAC system component based on the results of the performance test that was executed, [11:1-5]; and transmitting an instruction to the HVAC system component that, when received by the HVAC system component, causes the maintenance operation to be performed on the HVAC system component before the time point, [11:40-57, 12:23-38].
Regarding claim 5 which depends upon claim 1, Trundle suggests obtaining data associated with multiple properties within a threshold proximity to a location of the property, [10:47-56]; identifying a subset of the data associated with the multiple properties, [10:54-57], wherein the subset of the data associated with the multiple properties identifies (i) prior usage patterns of the HVAC system component at a particular property and (ii) the present operational status of the HVAC system component at the particular property, see claims 4 and 12, and wherein the time point is predicted based on the prior usage patterns and the subset of the data associated with the multiple properties see claim 12.
Regarding claim 6 which depends upon claim 1, Trundle suggests determining the time point during which the change to the present operational status is expected to occur comprises predicting a particular time point during which the HVAC system component is configured to be adjusted from either (i) a cooling setting to a heating setting or (ii) a heating setting to a cooling setting see claims 6 and 14.
Regarding claim 7 which depends upon claim 6, Trundle suggests the time point during which the change to the present operational status of the HVAC system component is expected to occur is determined based on: temperature set point data from a thermostat associated with an HVAC system; energy consumption data associated with the HVAC system; and data indicating presence of multiple users in a property of the HVAC system component see claim 7 and 15.
Regarding claim 8 Trundle discloses a system, 100 [3:39-40], comprising: 
a control unit [20:18] and application server [9:10-15]; and
one or more storage devices, as described at [19:57-20:4] storing instructions that, when executed by the application server and control unit, cause application server and the control unit to perform operations comprising: 
determining a time point during which a change to a present operational status of an HVAC system component,  module 122 is connected to an HVAC system component, [5:17-20] see also claim 6, is expected to occur as described at [9:57-10:14]; 
determining a time window during which the HVAC system component is not expected to be used by a user [10:19-23], see claim 1; 
determining that (i) the time window has started and (ii) the time point has not occurred as described and suggested at [10:10-14, 10:30-33]; 
based on determining that the time window has started and the time point has not occurred, as suggested at [10:10-14, 10:30-33], see claim 1: 
determining an anticipated usage activity pattern of the HVAC system component by the user at the time point, see claim 3; 
determining a performance test to perform on the HVAC system component based on the anticipated usage activity pattern, see claim 1, and 
providing an instruction to perform the performance test, [10:45-48, 10:66-67]; 
obtaining data indicating (i) that the performance test was executed and (ii) results of the performance test that was executed, [11:1-15]; and 
providing a report indicating the results of the performance test that was executed, [11:23-40].
Trundle teaches that application server controls the thermostat control unit 110 [6:43-48, 6:12-28].  
Taken as a whole, the prior art is directed to HVAC systems and related control hardware and methods.  Examiner notes that an application server is a species of a computing device.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention configure Trundles system with a computing device because a species anticipates a genus, see MPEP 2131, and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 9 which depends upon claim 8, Trundle suggests obtaining weather forecast data associated with a location of a property of the HVAC system component, see claim 1; and wherein the time point is predicted based on the weather forecast data, [9:18-45].
Regarding claim 10 which depends upon claim 8, Trundle suggests the change to the present operational status that is predicted at the time point indicates a change in seasonal operation of the HVAC system component, [9:40-56].
Regarding claim 11 which depends upon claim 8, Trundle suggests obtaining data indicating a maintenance operation to be performed on the HVAC system component based on the results of the performance test that was executed, [11:1-5]; and transmitting an instruction to the HVAC system component that, when received by the HVAC system component, causes the maintenance operation to be performed on the HVAC system component before the time point, [11:40-57, 12:23-38].
Regarding claim 12 which depends upon claim 8, Trundle suggests obtaining data associated with multiple properties within a threshold proximity to a location of the property, [10:47-56]; identifying a subset of the data associated with the multiple properties, [10:54-57], wherein the subset of the data associated with the multiple properties identifies (i) prior usage patterns of the HVAC system component at a particular property and (ii) the present operational status of the HVAC system component at the particular property, see claims 4 and 12, and wherein the time point is predicted based on the prior usage patterns and the subset of the data associated with the multiple properties see claim 12.
Regarding claim 13 which depends upon claim 8, Trundle suggests determining the time point during which the change to the present operational status is expected to occur comprises predicting a particular time point during which the HVAC system component is configured to be adjusted from either (i) a cooling setting to a heating setting or (ii) a heating setting to a cooling setting see claims 6 and 14.
Regarding claim 14 which depends upon claim 13, Trundle suggests the time point during which the change to the present operational status of the HVAC system component is expected to occur is determined based on: temperature set point data from a thermostat associated with an HVAC system; energy consumption data associated with the HVAC system; and data indicating presence of multiple users in a property of the HVAC system component see claim 7 and 15.
Regarding claim 15, Trundle teaches and suggests at [19:35-45] at least one non-transitory computer-readable storage medium storing instructions and an applications server.
Regarding subject matter ‘that, when executed by the one or more computing devices, cause the one or more computing devices to perform operations comprising: determining a time point during which a change to a present operational status of an HVAC system component is expected to occur; determining a time window during which the HVAC system component is not expected to be used by a user; determining that (i) the time window has started and (ii) the time point has not occurred; based on determining that the time window has started and the time point has not occurred: determining an anticipated usage activity pattern of the HVAC system component by the user at the time point; determining a performance test to perform on the HVAC system component based on the anticipated usage activity pattern, and providing an instruction to perform the performance test; obtaining data indicating (i) that the performance test was executed and (ii) results of the performance test that was executed; and providing a report indicating the results of the performance test that was executed”, Examiner notes this subject matter is directed to printed matter in so far as it is merely instructions on the storage device”  Examiner notes that the coding instructions appear to be printed matter which does not appear to change the functionality or structure of the storage device or the processor.  That is to so, the storage device does not acquire any new function or structure by virtue of the associated printed matter.  Nor does the computing device acquire any new function or structure as a result of the instructions.  Consequently, this subject matter has no patentable weight, see MPEP 2111.05.
Regarding claim 16 which depends upon claim 15, wherein the operations further comprise: obtaining weather forecast data associated with a location of a property of the HVAC system component; and wherein the time point is predicted based on the weather forecast data’; Examiner notes that this subject matter appears to be additional printed matter does not appear to change the functionality of the storage device or the processor.  That is to so, the storage device does not acquire any new function or structure by virtue of the printed matter associated with it.  Nor does the computing device acquire any new function as a result of executing the program instructions.  Consequently, this subject matter has no patentable weight, see MPEP 2111.05.
Regarding claim 17 which depends upon claim 15, wherein the change to the present operational status that is predicted at the time point indicates a change in seasonal operation of the HVAC system component; Examiner notes that this subject matter appears to be additional printed matter does not appear to change the functionality of the storage device or the processor.  That is to so, the storage device does not acquire any new function or structure by virtue of the printed matter associated with it.  Nor does the computing device acquire any new function as a result of executing the program instructions.  Consequently, this subject matter has no patentable weight, see MPEP 2111.05.
Regarding claim 18 which depends upon claim 15, wherein the operations further comprise: obtaining data indicating a maintenance operation to be performed on the HVAC system component based on the results of the performance test that was executed; and transmitting an instruction to the HVAC system component that, when received by the HVAC system component, causes the maintenance operation to be performed on the HVAC system component before the time point; Examiner notes that this subject matter appears to be additional printed matter does not appear to change the functionality of the storage device or the processor.  That is to so, the storage device does not acquire any new function or structure by virtue of the printed matter associated with it.  Nor does the computing device acquire any new function as a result of executing the program instructions.  Consequently, this subject matter has no patentable weight, see MPEP 2111.05.
Regarding claim 19 which depends upon claim 15, wherein: determining the time point during which the change to the present operational status is expected to occur comprises predicting a particular time point during which the HVAC system component is configured to be adjusted from either (i) a cooling setting to a heating setting or (ii) a heating setting to a cooling setting; Examiner notes that this subject matter appears to be additional printed matter does not appear to change the functionality of the storage device or the processor.  That is to so, the storage device does not acquire any new function or structure by virtue of the printed matter associated with it.  Nor does the computing device acquire any new function as a result of executing the program instructions.  Consequently, this subject matter has no patentable weight, see MPEP 2111.05.
Regarding claim 20 which depends upon claim 19, wherein the time point during which the change to the present operational status of the HVAC system component is expected to occur is determined based on: temperature set point data from a thermostat associated with an HVAC system; energy consumption data associated with the HVAC system; and data indicating presence of multiple users in a property of the HVAC system component; Examiner notes that this subject matter appears to be additional printed matter does not appear to change the functionality of the storage device or the processor.  That is to so, the storage device does not acquire any new function or structure by virtue of the printed matter associated with it.  Nor does the computing device acquire any new function as a result of executing the program instructions.  Consequently, this subject matter has no patentable weight, see MPEP 2111.05.
Conclusion
Remarks to advance prosecution:  Applicant is requested to identify support in the as filed specification for any amendments.  This will assist Examiner’s analysis of written support that clearly shows Applicant is in possession of the claimed invention.  Applicant is encouraged to review relevant legal standards for subject matter eligibility.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ms. Yara Green, can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893